DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 9 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 1-9, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278920 (“Park”) in view of US 2019/0096971 (“Ukigaya”) and US 2016/0190389 (“Lee”).	5
B. Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ukigaya and Lee, as applied to claim 1 above, and further in view of US 2014/0151653 (“Kim-653”).	16
C. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ukigaya and Lee, as applied to claim 1 above, and further in view of US 2018/0083072 (“Kwon”).	18
V. Allowable Subject Matter	20
VI. Response to Arguments	20
VII. Pertinent Prior Art	21
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/12/202 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 9 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Claim 1 reads in pertinent part,
wherein the planarization layer 209 comprises a recess R that is concave in a depth direction so as to have a depth less than a thickness of the planarization layer 209, the recess 209 located between an emission area of the first display element OLED and an emission area of the second display element OLED,
Claim 9 reads,
9. (Original) The display apparatus of claim 8, wherein the pixel defining layer 211 exposes the recess R.
Fig. 5 shows the feature of claim 1 wherein the recess R is formed between the emission area of the first, second and third display elements OLED.  However, the pixel defining layer 211 is shown to cover the recess R rather than “expose the recess”.  As such the amendment to claim 1 to change the location of the recess results in dependent claim 9 introducing new matter. 
It is noted, however, that the embodiment shown in Fig. 6 includes a portion of the recess R formed outside of the area between the display elements that is not covered by the pixel defining layer 211.  As such, the rejection may be overcome by clarifying the entire extent of the recess R to include both the currently claimed portion as well as the portion of the recess R that was removed by the most recent claim amendments (filed 07/12/2022). 

Claim 19 reads,
19. (Previously presented) The display apparatus of claim 14, wherein the pixel electrode is arranged on an upper surface of the planarization layer, and a pixel defining layer that covers an edge of the pixel electrode is arranged on the planarization layer and does not overlap the recess.
Claim 19 depends from claim 14.  Claim 14, like claim 1, requires the recess R to be formed between the first and second display elements.  As such, claim 19 introduces new matter for the same reason as explained above under claim 9, which is repeated here.  The rejection of claim 19 could be overcome in the same manner as explained above under claim 9. 

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-9, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278920 (“Park”) in view of US 2019/0096971 (“Ukigaya”) and US 2016/0190389 (“Lee”).
Claim 1 reads,
1. (Currently amended) A display apparatus comprising: 
[1] a substrate; 
[2a] a plurality of unit display portions, each comprising 
[2b] a thin film transistor located on the substrate, 
[2c] a first display element and a second display element located over the thin film transistor, and 
[2d] a planarization layer located between the thin film transistor and the first display element; and
[3] an encapsulation layer sealing each of the plurality of unit display portions, 
[4a] wherein the planarization layer comprises a recess that is concave in a depth direction so as to have a depth less than a thickness of the planarization layer, 
[4b] the recess located between an emission area of the first display element and an emission area of the second display element, 
[5a] the encapsulation layer comprises an organic encapsulation layer and a first inorganic encapsulation layer arranged under the organic encapsulation layer,
[5b] an upper surface of the first inorganic encapsulation layer comprising a concave portion corresponding to the recess of the planarization layer, and 
[5c] the organic encapsulation layer overlapping the concave portion of the upper surface of the first inorganic encapsulation layer, 
[6a] the first display element comprises 
[6b] a pixel electrode, an intermediate layer on the pixel electrode, and an opposite electrode on the intermediate layer, 
[6c] the opposite electrode overlapping an entirety of the recess,
[7] the substrate comprises a plurality of islands apart from one another, a plurality of connection portions connecting the plurality of islands, and a plurality of penetration portions penetrating the substrate between the plurality of connection portions, and
[8] the opposite electrode is at least partially arranged on side surfaces of the plurality of penetration portions.
With regard to claim 1, Park discloses, generally in Figs. 1, 2, 3, 8, 9, 11, and 12,
1. (Currently Amended) A display apparatus comprising:  
[1] 5a substrate 100(101, 102) [¶¶ 59-61]; 
[2a] a plurality of unit display portions 200 [¶¶ 58, 63, 78-81], each comprising 
[2b] a thin film transistor TFT located on the substrate 100(101, 102) [Fig. 9], 
[2c] a first display element 230 [=231/233/232; Figs. 4, 9; ¶¶ 97-106] and a second display element located over the thin film transistor TFT [e.g. red, green, and blue subpixels in each display unit 200; ¶¶ 80-81], and 
[2d] a planarization layer 209 [¶¶ 88, 91-94, 149] located between the thin film transistor TFT and the first display element 230 [Fig. 9]; and 
[3] an encapsulation layer 310 [¶¶ 130-141, 146, 147, 151-156] sealing each of the plurality of unit display portions 200 [Fig. 12], 
[4a]-[4b] … [not taught] … 
[5a] the encapsulation layer 310 comprises an organic encapsulation layer 316 and a first inorganic encapsulation layer 312 arranged under the organic encapsulation layer 316 [¶¶ 130-141; Figs. 10-12], 
[5b]-[5c] … [not taught] … 
[6a] the first display element 230 comprises 
[6b] a pixel electrode 231, an intermediate layer 233 on the pixel electrode 231, and an opposite electrode 232 on the intermediate layer 233 [Figs. 4, 9; ¶¶ ¶¶ 78-81], 
[6c] … [not taught] … 
[7] the substrate 100(101, 102) comprises a plurality of islands 101 apart from one another, a plurality of connection portions 102 connecting the plurality of islands 101, and a plurality of penetration portions V penetrating the substrate 100(101, 102) between the plurality of connection portions 102 [¶ 61; Figs. 1-3, 15, 20], and
[8] … [not taught].

With regard to features [4a]-[4b], [5b]-[5c], and [6c] of claim 1, 
[4a] wherein the planarization layer comprises a recess that is concave in a depth direction so as to have a depth less than a thickness of the planarization layer,
[4b] the recess located between an emission area of the first display element and an emission area of the second display element,
[5b] an upper surface of the first inorganic encapsulation layer comprising a concave portion corresponding to the recess of the planarization layer, and 
[5c] the organic encapsulation layer overlapping the concave portion of the upper surface of the first inorganic encapsulation layer,
[6c] the opposite electrode overlapping an entirety of the recess,
Park does not teach a recess formed within the planarization layer 209, said recess located between the first (e.g. red or green) and second (e.g. green or blue) display elements 230 of each unit display portions 200, as required by features [4a]-[4b] and consequently does not teach a configuration of the inorganic 312 and organic 316 layers of the encapsulation layer 310, and the opposite electrode 232 resulting from the recess, as required by features [5b]-[5c] and [6c].
With regard to the red, green, and blue display elements 230 within a single display unit 200, Park states that a variety of configurations can be used:
[0080] …  For example, one display unit 200 may form a pixel by including an organic light-emitting device 230 emitting red (R) light, an organic light-emitting device 230 emitting green (G) light, and an organic light-emitting device 230 emitting blue (B) light.  As another example, the display unit 200 may include a plurality of pixels.
[0081] Organic light-emitting devices 230 within the display unit 200 may be arranged in various configurations, such as an RGB configuration, a pentile structure, and a honeycomb structure, depending on the efficiency of a material included in an organic emission layer.
(Park: ¶¶ 80-81; emphasis added)
Ukigaya, like Park, teaches an OLED display include a plurality of pixels, including red, green, and blue subpixels, each having a first electrode 110, an organic light emitting layer 130, and a second electrode 140 (Ukigaya: ¶¶ 42-43, 47-48; Figs. 2, 3).  Also like Park, Ukigaya teaches that each subpixel is formed over and electrically coupled to a thin film transistor (Ukigaya: ¶ 47; Fig. 3).  Also like Park, Ukigaya forms an encapsulation layer, i.e. a “moisture-proof layer 150” including at least a first inorganic layer of, e.g., silicon nitride (Ukigaya: ¶ 76), as well as a “planarized layer 160” formed thereover that provides adhesion between the moisture-proof layer 150 and the color filter layer 170 (Ukigaya: ¶ 134).  Still further like Park, Ukigaya teaches that the RGB configuration may be a “honeycomb structure” (Park: ¶ 81, supra), i.e. hexagonal (Ukigaya: Fig. 2; ¶¶ 43-44), which is used for a high-density of pixels (id.).  
Ukigaya further teaches a process form forming the subpixels closer together in order to increase pixel density that reduces the leakage current between adjacent subpixels caused by the common organic layers by including a (Ukigaya: ¶¶ 4, 12, 50).  The process, shown in Figs. 6A through 10B, includes forming a recess 200 in the planarization layer 102 that allows a separation in the hole transport or hole injection layer 131 between the adjacent subpixels, as shown in Figs. 3, 4, and 5A-5C (Ukigaya: ¶¶ 56-58).  
The configuration of the recess 200 meets the requirements of features [4a]-[4b] of claim 1 and results in a configuration of the resulting encapsulation layer 150, 160 and opposite electrode 140, required in features [5b]-[5c] and [6c], as follows:
[4a] wherein the planarization layer 102 [¶ 48; Figs. 3, 7A] comprises a recess 200 [¶ 50; Fig. 7C] that is concave in a depth direction so as to have a depth less than a thickness of the planarization layer 102 [as shown in Figs. 3 and 7C through 10B],
[4b] the recess 200 located between an emission area of the first display element and an emission area of the second display element [as shown in Figs. 3, 6A-6B, 7C through 10B],
[5a] the encapsulation layer 150, 160 comprises …[a planarized]… encapsulation layer 160 and a first inorganic encapsulation layer 150 arranged under the organic encapsulation layer [as shown in Fig. 3],
[5b] an upper surface of the first inorganic encapsulation layer 150 comprising a concave portion corresponding to the recess 200 of the planarization layer 102 [as shown in Fig. 3], and 
[5c] the …[a planarized]… encapsulation layer 160 overlapping the concave portion of the upper surface of the first inorganic encapsulation layer 150 [as shown in Fig. 3],
[6c] the opposite electrode 140 overlapping an entirety of the recess 200 [because it is blanket deposited; Ukigaya: ¶¶ 48-49, 74-75; Figs. 3 and 9B],
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the subpixels 230 of each unit display portion 200 in Park in the manner taught in Ukigaya to include the recess 200 of Ukigaya formed in the planarization layer 209 of Park between the adjacent subpixels, as well as blanket depositing the opposite electrode 232 of Park over at least the subpixels on each island 101 in Park, in order to allow the subpixels to be formed closer together with reduced leakage current between the adjacent sub-pixel.  As such, Ukigaya may be seen as an improvement to Park in this aspect.  (See MPEP 2143.)
So modified, the encapsulation layer 310 of Park would result in the first inorganic layer 312 having the claimed concave upper surface corresponding to the recess and the organic encapsulation layer 316 filling the concavity, thereby meeting the requirements of features [5b]-[5c].  In addition, the opposite electrode 232 would also be positioned over the entirety of the recess 200 of Ukigaya formed in the planarization layer 209 of Park, as required by feature [6c].
This is all of the elements of features [4a]-[4b], [5b]-[5c], and [6c] of claim 1.

With regard to feature [8] of claim 1, 
[8] the opposite electrode is at least partially arranged on side surfaces of the plurality of penetration portions.
Park does not show that the “opposite electrode 232 is at least partially arranged on side surfaces of the plurality of penetration portions V” as required by feature [8].
Lee, like Park, teaches a flexible display including OLED display elements 200 (Lee: Fig. 3; ¶¶ 97-101) formed on interconnected islands (Lee: Figs. 2, 5, 6) separated by penetration portions, i.e. “through parts or through holes 400” (Figs. 3, 4A-4C; ¶¶ 65, 69-72, 105-114).  Each island includes a unit display portion, i.e. a “pixel unit PU”, wherein each PU on each island includes a plurality of subpixels SP1, SP2, SP3, which may be red, green, and blue subpixels, respectively (Lee: Fig. 6; ¶¶ 160-167).  Also like Park, Lee further teaches that each of the OLED display elements on each island includes a thin film transistor TFT coupled to the pixel electrodes 210 of the OLED element 200, an intermediate, light-emitting layer 220, and an opposite electrode 230 (Lee: Fig. 3; ¶¶ 97-101).  Still further like Park, Lee teaches that the transistors TFT are separated from the OLED elements 200 by a planarization layer 170 (Lee: ¶ 94).
Lee further teaches that the opposite electrode 230 is blanket deposited over the entire substrate 100 including over each island and may be formed or not formed along the side surfaces 400a of the penetration portions 400, which includes the hole 404 through the substrate 100, itself, forming the sidewall 100a (Lee: ¶¶ 198-199), stating in this regard,
[0201] In FIG. 12, it is illustrated that the opposite electrode 230 is formed on the second insulating layer 180 and is not formed on the first to fourth end surfaces 160a to 100a, but depending on the case, the opposite electrode 230 can be formed all over the substrate 100 without being patterned.  Therefore, the opposite electrode 230 can be formed on the inner surface 400a of the through part 400.
(Lee: ¶ 197; emphasis added)
Therefore Lee teaches feature [8] of claim 1,
[8] the opposite electrode 230 is at least partially arranged on side surfaces 160a, 170a, 180a of the plurality of penetration portions 400.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the opposite electrode 232 in Park to cover the entire island, including the sidewalls of each of the layers underlying the opposite electrode 232, including the substrate 101, because Lee proves that the extent of the opposite electrode on the sidewalls of the penetration portion, including the substrate 100 sidewalls 100a, is a matter of design choice.
This is all of the features of claim 1.

With regard to claims 2-3, Park modified according to Ukigaya, as explained above, further teaches,
2. (Currently Amended) The display apparatus of claim 1, wherein the recess [i.e. 200 of Ukigaya formed in the planarization layer 209 of Park] at least partially surrounds the first display element 230 [as shown in Figs. 6A-6B of Ukigaya].  
3. (Currently Amended) The display apparatus of claim 1, wherein the recess [i.e. 200 of Ukigaya formed in the planarization layer 209 of Park] surrounds the first display element 230 and the second display element 230 [as shown in Figs. 6A-6B of Ukigaya].  

With regard to claims 4-8 and 12, Park further discloses,
4. (Previously Presented) The display apparatus of claim 1, wherein the encapsulation layer 310 further comprises 
[1] a second inorganic encapsulation layer 314 arranged over the organic encapsulation layer 316 [Park: ¶¶ 130-141], 
[2] 25the organic encapsulation layer 316 comprises unit organic encapsulation layers 316 respectively corresponding to the plurality of unit display portions 200 [Park: ¶ 141; Figs. 3, 8, 10-12], and 
[3] the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are in contact with each other at a perimeter of the unit organic encapsulation layers 316 [Park: ¶ 141; Figs. 3, 8, 10-12].  
5. (Currently Amended) The display apparatus of claim 4, wherein the substrate 100 comprises the plurality of unit display portions 200 are respectively arranged on the plurality of islands 101 [Park: Figs. 1-3].  
106. (Currently Amended) The display apparatus of claim 5, wherein the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are at least partially arranged on the side surfaces of the plurality of penetration portions V [Park: Fig. 11 showing cross-section variant along line III-III' in Fig. 3; ¶ 129].  
7. (Original) The display apparatus of claim 5, further comprising:  
[1] 15a wiring [any one or more of V1, V2, DL, and SL in Figs. 15-17 of Park; ¶¶ 195-207] on the plurality of connection portions 102, wherein an electrical signal is transmitted to the unit display portion 200 via the wiring [Park: e.g. ¶ 204]; and 
[2] a step compensation layer [202 and/or 206; Park: ¶¶ 82, 88-89, 204, 205] arranged between the plurality of connection portions 102 and the wiring [any one or more of V1, V2, DL, and SL] and comprising an organic material [id.].  
208. (Previously Presented) The display apparatus of claim 1, wherein 
[1] the pixel electrode 231 is arranged on the planarization layer 209, and 
[2] a pixel defining layer 219 [¶ 104] that covers an edge of the pixel electrode 231 is arranged on the 25planarization layer 209.  
12. (Original) The display apparatus of claim 1, wherein 
[1] the thin film transistor TFT comprises at least one inorganic layer [e.g. drain electrode 208; ¶ 83], and 
[2] a step compensation layer 206 is arranged on a side surface of the at least one inorganic layer 208, the step compensation layer 206 comprising an organic material [¶ 88].  

With regard to claim 9, Park modified according to Ukigaya, as explained above, further teaches,
9. (Original) The display apparatus of claim 8, wherein the pixel defining layer [120 of Ukigaya (at ¶¶ 49-50) used in Park] exposes the recess [i.e. 200 of Ukigaya formed in the planarization layer 209 of Park].  
This feature is taught to every extent that it is taught in the Instant Application given the currently required location of the claimed “recess”.  (See the rejection of claim 9 under 35 USC 112(a), above.)

 With regard to claim 14, Park modified to include (1) the recess 200 of Ukigaya formed in the planarization layer 209 of Park and (2) the opposite electrode 232 of Park formed over the side surfaces of the penetration portions V of Park—particularly including the side surfaces of the substrate 101 of Park—as taught in Lee, further teaches,
14. (Currently Amended) A display apparatus comprising: 
[1a] a substrate 100 [of Park] comprising 
[1b] a plurality of islands 101 [of Park] apart from one another, 
[1c] a plurality of connection portions 102 [of Park] connecting the plurality of islands 101 [of Park], and 
[1d] a plurality of penetration portions V [of Park] penetrating the substrate 100 [of Park] between the plurality of connection portions 102 [Park: ¶ 61; Figs. 1-3];  
[2] 25a plurality of unit display portions 200 [of Park] respectively arranged on the plurality of islands 101 [of Park]; and 
[3] an encapsulation layer 310 [of Park] sealing each of the plurality of unit display portions 200 [of Park], 
[4a] wherein each of the plurality of unit display portions 200 [of Park] comprises 
[4b] a thin film transistor TFT [of Park], 
[4c] a first organic light-emitting diode 230 and a second organic light-emitting diode 230 located over the thin film transistor TFT [of Park],-35-1176538 and 
[4d] a planarization layer 209 [of Park] located between the thin film transistor TFT [of Park] and the first organic light-emitting diode 230 [of Park], and 
[4e] the planarization layer 209 [of Park] comprises a recess [i.e. 200 of Ukigaya formed in the planarization layer 209 of Park] that is concave in a depth direction so as to have a depth less than a thickness of the planarization layer [as taught in Ukigaya at Figs. 3, 4, 5A-5C, 7C-10B (supra)], 
[4f] the recess [i.e. 200 of Ukigaya formed in the planarization layer 209 of Park] located between an emission area of the first organic light-emitting diode 230 and an emission area of the second organic light-emitting diode 230 [as shown in Figs. 3 and 6A-6B of Ukigaya], and
[5a] the encapsulation layer 310 [of Park] comprises an organic encapsulation layer 316 [of Park] and a first inorganic encapsulation layer 312 [of Park] arranged under the organic encapsulation layer 316 [of Park] [Park: ¶¶ 130-141; Figs. 10-12], 
[5b] an upper surface of the first inorganic encapsulation layer 312 [of Park] comprising a concave portion corresponding to the recess [i.e. 200 of Ukigaya formed in the planarization layer 209 of Park] of the planarization layer 209 [of Park]  [as explained under claim 1], and 
[5c] the organic encapsulation layer 316 [of Park] overlapping the concave portion of the upper surface of the first inorganic encapsulation layer 312 [of Park/Ukigaya] [as explained under claim 1], and
[6a] the first organic light-emitting diode 230 comprises 
[6b] a pixel electrode 231, an intermediate layer 233 on the pixel electrode and comprising an organic emission layer, and an opposite electrode 232 on the intermediate electrode 233 [Figs. 4, 9; ¶¶ 78-81], 
[6c] the opposite electrode 232 overlapping and entirety of the recess [200 of Ukigaya formed in the planarization layer 209 of Park, as explained above under feature [6c] of claim 1].

With regard to claims 16-18 and 20, Park further discloses,
16. (Previously Presented) The display apparatus of claim 14, wherein the encapsulation layer 310 further comprises 
[1] a 15second inorganic encapsulation layer 314 arranged over the organic encapsulation layer 316, 
[2] the organic encapsulation layer 316 comprises unit organic encapsulation layers 316 respectively corresponding to the plurality of unit display portions 200 [¶ 141; Figs. 3, 8, 10-12], and 
[3] the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are in contact with each other at a perimeter of the unit organic encapsulation 20layers 316 [¶ 141; Figs. 3, 8, 10-12].  
17. (Original) The display apparatus of claim 16, wherein the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are in contact with each other on the plurality of connection portions 102 [as shown in Fig. 12].  
18. (Currently Amended) The display apparatus of claim 16, wherein the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are at least partially arranged on the side surfaces of the plurality of penetration portions V [as shown in Figs. 3 and 11].  
20. (Original) The display apparatus of claim 14, further comprising:  
[1] 15a wiring [any one or more of V1, V2, DL, and SL in Figs. 15-17; ¶¶ 195-207] on the plurality of connection portions 102, wherein an electrical signal is transmitted to the unit display portion 200 via the wiring [e.g. ¶ 204]; and 
[2] a step compensation layer [202 and/or 206; ¶¶ 82, 88-89, 204, 205] arranged between the plurality of connection portions 102 and the wiring [any one or more of V1, V2, DL, and SL] and comprising an organic material [id.].  

With regard to claim 19, Park modified to include the recess 200 of Ukigaya in the planarization layer 209 of Park, further teaches,
19. (Original) The display apparatus of claim 14, wherein 
[1] 5the pixel electrode [110 of Ukigaya used in Park, as shown in Fig. 3 of Ukigaya] is arranged on an upper surface of the planarization layer 209 [of Park], and 
[2] a pixel defining layer [120 of Ukigaya used in Park] that covers an edge of the pixel electrode [110 of Ukigaya used in Park] is arranged on the planarization layer 209 [of Park] and does not overlap the recess [i.e. 371 of Kim-998 formed in the planarization layer 209 of Park, as shown in Figs. 3B-3C of Kim-998].  
Feature [2] is taught to every extent that it is taught in the Instant Application given the currently required location of the claimed “recess”.  (See the rejection of claim 19 under 35 USC 112(a), above.)

B. Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ukigaya and Lee, as applied to claim 1 above, and further in view of US 2014/0151653 (“Kim-653”).
Claim 10 reads,
10. (Original) The display apparatus of claim 1, wherein 
[1] the planarization layer 209 comprises an organic planarization layer and an inorganic planarization layer arranged on the organic planarization layer [¶¶ 88, 92], and 
[2] 5the recess is provided in the inorganic planarization layer.  
The prior art of Park in view of Ukigaya and Lee, as explained above, teaches each of the features of claim 1. 
With regard to feature [1] of claim 10, Park further states that the planarization layer 209 may be a stack including an organic layer and an inorganic layer, stating, “A passivation layer 209 may be a stack of an inorganic insulation layer and an organic insulation layer” (Park: ¶ 92).  
Park does not provide the order of the inorganic layer and the organic layer and does not therefore teach “an inorganic planarization layer arranged on the organic planarization layer” as required by feature 1.
Kim-653, like Park, teaches an OLED display (Kim-653: title) including a planarization layer OC/PSV2 including an organic planarization layer OC and an inorganic planarization layer PSV2 wherein the pixel defining layer PDL is formed directly on the planarization layer OC/PSV2 (Kim-653: Fig. 4D; ¶¶ 49, 51, 52).  Kim-653 further teaches that the “upper passivation layer PSV2 prevents gas or impurities generated in the overcoat layer OC from being diffused into the first electrode [EL1] and/or the light emitting layer [EML]” (Kim-653: ¶ 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form Park’s inorganic planarization layer on the organic planarization layer, in order to prevent gas or impurities generated in the organic planarization layer from being diffused into the lower electrode 231 or the light-emitting layer 233 of the OLED, as taught by Kim-653.  As such, Kim-653 may be seen as an improvement to Park in this regard.  (See MPEP 2143.)
So modified, the recess 200 of Ukigaya formed in the planarization layer of Park/Kim-653 would be “arranged in the inorganic layer of the planarization layer 209 of Park, as required by feature [2] of claim 10, because the recess 200 in Ukigaya extends from the upper surface of the planarization layer, which is inorganic according to the modification (supra). 
This is all of the features of claim 10.

Claim 11 reads,
11. (Original) The display apparatus of claim 1, further comprising an inorganic protection layer arranged between the thin film transistor and the planarization layer and covering a source electrode or a drain electrode of the thin film transistor.  
Park does not teach the inorganic protection layer of claim 11.
Kim-653 further teaches an inorganic protection layer PSV1 covering the underlying transistors TR1, TR2 including the source SE and drain DE electrodes to protect the underlying transistors from impurities that may diffusing into the channel regions of the transistors (Kim-653: ¶ 47-48; Fig. 4D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an inorganic protection layer PSV1 covering the underlying transistors TFT in Park including the source and drain electrodes 207, 208, in order to protect the underlying transistors TFT from impurities that may diffusing into the channel regions of the transistors, as taught in Kim-653 (id.).  As such, Kim-653 may be seen as an improvement to Park in this regard.  (See MPEP 2143.)

C. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ukigaya and Lee, as applied to claim 1 above, and further in view of US 2018/0083072 (“Kwon”).
Claim 13 reads
13. (Original) The display apparatus of claim 1, further comprising: 
[1] a lower planarization layer arranged between the thin film transistor and the planarization layer; and 
[2] a connection metal arranged on the lower planarization layer.
The prior art of either Park in view of Ukigaya and Lee, as explained above, teaches each of the features of claim 1. 
The Instant Application equates the claimed “connection metal” with element having the reference character “CM” in Fig. 8, which is a connection between the drain electrode DE and the pixel electrode 221.  While the claims are not so limited, since a “connection metal” is not limited other than where it is formed, the prior art relied on below, i.e. Kwon—which is commonly assigned to the Assignee of the Instant Application—is interpreted in the same manner as in the Instant Application.
Turning now to the rejection…
The prior art of Park, as explained above, discloses each of the features of claim 1.  
With regard to claim 13, Park further teaches feature [1] of claim 13 by disclosing that the planarization layer 209 can be made from plural layers of organic material or a stack of inorganic and organic layers (Park: ¶ 92), as does Kim-998 (claim 10, supra).
Park does not teach feature [2] of claim 13.
Kwon, like Park, teaches a flexible OLED display including TFTs connected to each pixel.  Kwon teaches that the planarization layer INS4/INS5 includes a lower planarization layer INS4 and an upper planarization layer INS5 on which the pixel electrode EL1 of the OLED with a connection metal CNP arranged on the lower planarization layer INS4 that connects the drain electrode DE to the pixel electrode EL1 (Kwon: Fig. 5; ¶¶ 91-96) and therefore teaches all of the features of claim 13 as follows:
13. The display apparatus of claim 1, further comprising: 
[1] a lower planarization layer INS4 arranged between the thin film transistor ACT/GE/SE/DE and the planarization layer INS5; and 
[2] a connection metal CNP arranged on the lower planarization layer INS4.
Kwon is also consistent with Kim-998 which includes two planarization layers 213a, 213b to allow more complex wiring (Kim-998: ¶ 87).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the planarization layer 209 of Park from lower and upper planarization layers with a connection metal arranged on the lower planarization layer to connect together the drain electrode and the pixel electrode of the OLED, in order to provide an extra layer on which additional routing lines can be formed, as taught in Kwon (Kwon: ¶ 94).  Therefore, Kwon may be seen as an improvement to Park in this regard.  (See MPEP 2143.)

V. Allowable Subject Matter
It is believed that if the claims were amended to clarify the entire extent of the claimed “recess” to include both the position between the display elements OLED of each unit display portion 200 as well as around the periphery of the unit display portion 200 on each island 101 outside of the collection of the display elements OLED, such as shown in Fig. 3 of the Instant Application, would be allowable.  The reason is that Ukigaya teaches that the recess 200 is formed in the planarization layer 102 between adjacent OLED display elements in order to allow the hole transport or hole injection layer to be deposited in such a way to prevent leakage current between adjacent display elements (supra).  As such, there would be no reason to apply the recess of Ukigaya around the periphery of the unit display portion 200 on each island 101 in Park outside of the collection of the display elements OLED because there is no adjacent display element in said periphery outside said collection of the display elements that would need to have the hole transport/injection layer severed.
Note further that Kim-998 was applied in the previous Office action (mailed 05/12/2022)  for the “recess” as previously claimed (claims filed 04/08/2022), which is effectively in around the periphery of the unit display portion 200 on each island 101 outside of the collection of the display elements OLED.  However, it is not clear that the recess of the Instant Application—if properly claimed—would result from the combination of the two different recesses of Ukigaya and Kim-998, even if the combination were shown to be proper by an obviousness analysis. 

VI. Response to Arguments
Applicant’s arguments filed 07/12/2022 with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

VII. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited for teaching a recess formed between adjacent OLED display elements:
(1) US 2017/0271421 (“Jinbo”)
(2) US 2016/0359142 (“Huangfu”)
(3) US 2019/0058022 (“Baik”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814